Citation Nr: 1817037	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disorder, to include glaucoma and cataract, and to include as due to in-service assault.


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014 and June 2015, the Board remanded the issue on appeal for additional development.  In January 2018, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence received since the issuance of the July 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Further, the undersigned held the record open for 30 days for the receipt of additional evidence, which was received in February 2018 with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts he has a current eye disorder as the result of an in-service assault.  In order to ascertain the nature and etiology of such disorder, the Board remanded the issue in June 2015 so as to obtain an opinion as to whether an in-service injury likely resulted in the development of glaucoma, to specifically include consideration of the Veteran's statements regarding his in-service injuries of cigarette burns to the eyes.  In response, a VA optometrist provided an opinion in July 2015.  At such time, the VA physician stated that he could not provide an opinion as to whether the Veteran's in-service injury resulted in glaucoma unless it was based on speculation.  In this regard, he reported that he did not see any records of what the Veteran's optic nerves looked like prior to the injury.  As such, it was very difficult to determine if the in-service injury resulted in the development of glaucoma.  The VA physician also noted the Veteran was never treated for glaucoma while in the military and his glaucoma progressed due to non-compliance with medication.  In comparison, the Veteran submitted an opinion from his VA optometrist dated November 2017.  Specifically, his optometrist opined that his glaucoma and cataract were secondary to an eye injury long ago.  

The Board finds these opinions are inadequate for determining entitlement to service connection.  First, the VA physician's opinion is admittedly inconclusive and does not address the diagnosed eye cataract.  Second, the Veteran's VA optometrist did not identify the specific "eye injury long ago," and did not provide a rationale for her opinion that the Veteran's glaucoma and cataracts developed as a result of such trauma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the Board notes that a November 2017 VA treatment record shows an assessment of "juvenile glaucoma BE with traumatic glaucoma left eye."  In light of this comment concerning a possible pre-service condition, the Board finds medical inquiry in this regard is likewise necessary.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal, to specifically include those pertinent to the diagnosis of juvenile glaucoma, that have not been obtained.  Thereafter, all identified records should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to specifically include those pertinent to the diagnosis of juvenile glaucoma.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained.
  
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Forward the file to an appropriate VA clinician, other than the July 2015 VA examiner, for an addendum opinion addressing the etiology of any currently diagnosed eye disorder.  The record and a copy of this Remand must be made available to the examiner.  The clinician shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record, to specifically include the in-service records reflecting the Veteran's involvement in a January 1980 fight and his lay statements concerning the details of a fight, as well as his assertions that he was prescribed glasses during service as a result of the injury to his eyes.  Then, the clinician should address the following inquiries:

A. Identify all eye disorders, to include glaucoma and cataracts, that have been present at any time pertinent to the Veteran's June 2008 claim.  The examiner should specifically state whether the Veteran has a diagnosis of juvenile glaucoma as noted in the November 2017 VA treatment record.

B. If juvenile glaucoma is diagnosed, the examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

i. If the Veteran's diagnosed juvenile glaucoma is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

ii. If the Veteran's diagnosed juvenile glaucoma is considered a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

C. For each diagnosed eye disorder that is not considered a congenital or developmental defect or a disease, did such clearly and unmistakably pre-exist the Veteran's entrance into active duty in November 1979?

i. If so, is there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

ii. If not, is it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder(s) is directly related to service?

         A rationale should be provided for any opinion offered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim remanded herein should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




